MEMORANDUM DECISION ON MOTION TO CERTIFY CONFLICT
This cause is before the court as the result of the filing of a motion to certify a conflict. Counsel for Veronica L. Stires has submitted two propositions of law for potential certification:
  Is a criminal defendant, who files a post sentence motion to withdraw her plea pursuant to Crim.R. 32.1, required to comply with the time requirements of R.C. 2953.21?
  Is a criminal defendant, who moves to withdraw her plea and relies upon new evidence and evidence outside the record, required to file a post conviction petition or can she use Crim.R. 32.1?
The resolution of this case on appeal did not turn upon either proposition of law submitted for certification. Although this appellate court expressed a preference for the resolution of questions regarding effective assistance of counsel by means of a petition for post-conviction relief, that preference did not determine the outcome. Thus, certification of the proposition of law set forth above is not appropriate.
Motion denied.
BRYANT and BROWN, JJ., concur.